   

IN THE UNITED STATES DISTRICT COURT

FOR THE HIDDLE DISTRICT GF ?ENNSYLVANIA

arcata R. LocAN,
Plaintlff.
V.
JOHN E. WETZEL, SECRETARY
PA. DEPARTMENT GF CORRECTIONS,
1920 TECHNOLOGY PARKWAY,
MEcHANIcsBuRG, PA. 17050.,

Defandant.

..

CIVIL ACTIOH
#l:lB-CV-2004
JUDGE: JONES

MEHORANDUH IH SUPPORT OF
MOTION FOR PRELIMINAR¥ INJUCTION
AND/OR TEHPORARY RESTRAINING ORDER

FWLEE|
SCRANTON

001 24 17
PER <Zg`_§_§ d
DEPUW CLE

Plelntiff, Nickie R. Logan, pro~se, has submitted on Septembar
27, 2018, a 42 U.S.C. 1983, Civil Action against Defeodant John

E. Wetzel, Secretary of Penn¢ylvenia Department of Correctiona

for the Knowing, lntentional and Willful Violation of lot

Amendment P:lvlleged Corraspondence nght caused by Defendant
Wetzel’s NEW "ORDER/POLICY” TO Scan/Copy Privileged

Correapondence into the Scenner/Coplet Hard Dtlve Perlanent

Memory of Securtty Copier/Scenners AHD, TO keeping the Orlginal

Legal Mell end it's Contants and provide Plaintiff with a Copy,

without cause; and Falling to use the Demlnimus Cost

alternative avenue to accomplish the same clearly known

objective alleged to be the cause for the NEW "ORDER/POLICY“,

and states in support of Granting this Motlon:

1. Plaintiff, Nickie R. Logan, hereinafter referred to as Mr.

Logan, is presently confined in SCl-Huntingdon, and still on

   

'? .'* -

Direct Appeal of Conviction. Mr. Logan is being Represented by
Federsl Attorney's Lisa B. Frealand and Kimberly R. Brunson of
the Western District Federal Public Defenders Of£ice,
verification of this can be made by going to the website:
http://paw.fd.org, calling (é12) 644~6565, these Attorney'a
have obtained a valid Attorney Control Nunber and utilize it as
well as the (28 CFR §540.19) Federal Special Mail marking, the
Retnrn Address is clearly Visibla and Readsble when the Lsgal
Mail arrives, thua, it is clearly marked Legal Mail and
Privileged Corraspondence, (Exhibit A, Ai).

2. The Particulara of Hr. Logan's Legal Matters are not those

that Corrections Officers/Security Teama and other Department

of Corrections Enployee's would have access to in the course of

their day to day Job Duties, however, because they are

following Defendant Wetzels NEW "ORDER/POLICY" of

Scanning/Copying Legal Hail into the Hard Drive Pernanent

Menory of Security Copier/Scanners they can now Reproduce that

Legal Mail and it's Contents and make available to anyone the

Contents of that Legal Hail, the NEW ”ORDER/POLICY" allows for

the keeping of the Originsl Documents- the Legal Mail envelope

and the Contents, this is privileged lnformation of which is l
protected under the let Amendment and in accordance with the
14th Anendnant Hr. Logen retains this Right to have privileged
Correspondence with the Court's and the Attornay's representing
him, see Robinson v. De artment of Corrections, 2007 U.S. Dist.
LEXIS 4930, (reading prior Secretery of Corrections Je£€rey A.
Beard, Depositicn Testimony, p20)).

3. The NEW "ORDER/POLIC¥", attached as (Exhibit-E,El,EZ,E$),

(2)

 

 

 

which is the information provided during the Lockdown. This
HEW "ORDER/POLICY" aa highlighted shows clearly that Legal Hail
is to be Copied, a Copy is to be provided and the Original is
to be Kept. There is no Penological interest or exigent
circumstance justification for this NEW "ORDER/POLICY". Mr.
Logan's Attorney's have notified Mr. Logan that they will not,
risk a breach of Confidentiality by discussing the particulars
of his Direct Appaal, thus, Mr. Logan is suffering direct
injury from not being able to receive Legal Hail discussing
anything about the Direct Appeal, so the Privileged Information
pertaining to witnesses, Evidence, Investigator Findings, New
Case decisions favorable, Appellate Matters, will not he
discussed with Mr. Logan, as a result of Defendsnt Wetzel HEH
“ORDER/POLICY" as highlighted (Exhibit~E, El, E2, E3), being
implemented/followed by SCI»Huntingdon Corrections
Officere/Security Teans.

5. Hr. Logan asks that this Court Issue a Temporary Restreining
Order and or a Preliminary Injunction to stop the
Implamentation of the NEW "ORDER/POLICY" by Defendant Wetzel
and all SCI-Huntingdon Correctional Employee's, ie.,
Corrections Officers Hail Room Staff from Copying/Scanning into
Permanent Memory Hard Drive of Sacnrity Copier/Scanner Legal
Mail and it's Contents and from Keeping Original Legal Mail and
it's Contents and to return to Mr. Logan, the Original
Documents and to destroy from the Secnrity Copier/Scannsr Hsrd
Drive Permanent Memory all Digital Deta Stored allowing for
reproduction of Legal Hail and it‘s contents and that this

Restraining Order/Preliminery Injunction remain in force until

(3)

 

such time as Defendnnt Wetzel can prove with physical evidence

that, the Clerk of this Middle District Federal Court or the
Judge of this Hiddle District Federal Court, or the Federal
Attorney's Representing him, or one of the Clerks or Judges of
the Wcstern District Federal Court, Eastern District Federsl
Court, or one of the Judges or Clerks of the State Superior
Court, Court of Common Pleas, State Supreme Court, Commonwealth
Court's sending Mr. hogan Legel Mail, has sent him some type of
Illegal Substance, Synthetic Csnnabinoid, Merijuana, Heroin,
MDMA, Crushed Pills, or Drug listed in the Drug and Cosmetic
Act under the Fsdarel or Pennsylvania Crimes Code., and, how
the Envelopes they have sent Mr. Logsn Legal Mail in does not
meet the Department of Corrections Mail Policy for Privilegad
Correspondence when it is clearly marked with an Attorney
Control Number, Readable Raturn Address and, sent in an Court

Stamped Envelope.

CONCLUSION

Hr. Logan, asks that this Court, grant tha Hotion for Temporary
Restraining Order and or Grant the Preliminary Injunction with
favor and Order that a Hearing be immediately held wherein
Dafendant Wetzel can produce Evidence showing the need to
Implenent his NEW "ORDER/POLICY", TO SCAN/CO?Y INTO PERHANENT
MEMORY HARD DRIVE LEGAL HAIL AND KEEP ORIGINAL DOCUMENTS, and
explain why ha has not used the Deminimns cost alternative

available.

RESPECTFULLY SUBHITTED,
DATED= 1@-) q-; <@ M

(4)

      
  

 

am

mzo.._.ummmoo so Ema¢._. _._w: seen . _\\ _
._/
/..4

__
__
.

 

 

vE.": . ,
. _Omf ¢©&_Co%%@u.w) o wo ,
®.` _ mud
d><o>¢ <B\ ».GMB éc\oo. mm.m aaa ours ,
LTDA)O\.U P»\V_.blfm,.\o\ W\U¢.FH|..~\W) 319 ~h~ .i_.n..£€ ?\RJMJ
nn_.a@m._ ,
ten no §§ § z
wilder <n_ .=%m=_r=:
§ n §:§m,§w _. mzo_§nemoo H_o ~,,MQMHMY_U
__.QN Nm,ww...…p,…w§a ha .. .. Pzn_>_E<n_mo § cA¢RJ md£d%§z
y »dww…t,.,..hizwntml.w\it tv W_.,.,."n.u _.___. . .=<_>_ m.r<_>_z_ \\:!!.!., . ,»
.wagont_,:_n_..n,…_o<cwon_w: .._w._. ,. se .I...)c,..r
_\\ ll\l!\i\ f i,£ ....._. \

 

 

 

